Case 2:19-cv-16181-KSH-CLW Documenti11 Filed 11/06/19 Page 1 of 1 PagelD: 85

THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By: John C. Atkin, Esq.
55 Madison Avenue, Suite 400
Morristown, NJ 07960
| Tel: (973) 285-3239
|: Fax: (833) 693-1201
| JAtkin@AtkinFirm.com
| Attorneys for Plaintiff Strike 3 Holdings, LLC
I

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

STRIKE 3 HOLDINGS, LLC,
Case No. 2:19-cv-16181-KSH-CLW
Plaintiff,
NOTICE OF VOLUNTARY

V. DISMISSAL WITH PREJUDICE

JOHN DOE, subscriber assigned IP address
71.172.67.247,

 

Defendant.

 

 

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,
LLC hereby gives notice that its claims in this action against Defendant John Doe subscriber

assigned IP address 71.172.67.247 are voluntarily dismissed with prejudice.

DATED: November 1, 2019 Respectfully submitted,
THE ATKIN FIRM, LLC

Attorneys for Plaintiff,
Strike 3 Holdings, LLC

/s/ John C. Atkin, Esq.
} John C, Atkin, Esq.

SO ORDERED:
HON. KATHARINE qn. US.D.J.

ROA Re we

ER 5, 2019 / ~

  
 
